Order reversed, with ten dollars costs and disbursements and motion granted, without costs. Held, that wherever the complaint alleges, after specifying defects, or “ otherwise” failed, etc., the order should require the plaintiff to state in what particulars the defendant failed-to -perform its duty to the plaintiff; in what respect the place where the plaintiff was at work was “ otherwise” dangerous, and in what respect the plaintiff was “ otherwise severely injured.” In case the plaintiff' elects to strike these various allegations from the complaint, he will be permitted to do so, in which .event the motion .is denied, with ten dollars costs and disbursements in this court to the appellant. The form of the order to be settled by and before Mr. Justice Spring on two days’ notice. All concurred.